  8:13-cr-00365-RFR-SMB Doc # 231 Filed: 03/17/21 Page 1 of 1 - Page ID # 772




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                8:13CR365

        v.
                                                                   ORDER
STEVEN PAYMENT,

                       Defendant.


       This matter is before the Court on defendant Steven Payment’s (“Payment”) Motion
for Compassionate Release (Filing No. 211) pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).
After briefing on Payment’s Motion had been submitted, the United States Probation and
Pretrial Services Office for the District of Nebraska informed the Court that Payment has
been fully vaccinated against COVID-19. Because the parties have not had an opportunity
to consider the effect of the vaccine on Payment’s motion, the Court will permit the parties
to brief that issue.

       IT IS ORDERED:
       1.      Within seven days of the date of this Order, the government and Payment’s
               counsel may each file a brief addressing the effect of Payment’s vaccination
               on his Motion for Compassionate Release, and may provide any evidence
               necessary to the Court’s disposition of his motion.

       2.      Absent an extension or other request from the parties, the motion shall be
               deemed fully briefed and submitted as of that date.

       Dated this 17th day of March 2021.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
